DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGowen (US 2012/0304324) in view of Brinker et al (US 2012/0255050).
	Applicant teaches that cotton variety 14R913B2XF was developed by introducing transgene event MON 88701 using cotton variety 07W799B2R2 as a recurrent parental line, backcrossing to the recurrent parental line at least three times (pages 5-6 of the instant specification). Applicant teaches that cotton variety 14R913B2XF was selected based on the event of interest and recovery of the recurrent parent.
	McGowen teaches cotton variety 07W799B2R2 (the recurrent parental line) which was given the pre-commercial name 10R013B2R2 (page 2, paragraph 0021). McGowen claims introducing a transgene into cotton variety 10R013B2R2 at claim 13. McGowen teaches using cotton variety 10R013B2R2 to introduce a single locus converted plant using art routine methods (page 11, paragraphs 0138 and 0144).

	Brinker et al teaches a cotton plant comprising transgene event MON 88701 (page 10, paragraph 0080). Brinker et al teaches that one of ordinary skill in the art could combine event MON 88701 with events MON 88913 and MON 15985 (page 6, paragraph 0057).
	The claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McGowen to introduce event MON 88701 into a cotton plant using cotton variety 10R013B2R2 (syn. 14R913B2XF) as the recurrent parent as suggested by Brinker et al. Brinker et al motivates one of ordinary skill in the art to combine event MON 88701 with events MON 88913 and MON 15985 in a cotton plant using art standard method such as those taught by McGowen to introduce a single locus conversion comprising a transgene.
	McGowen teaches that the purpose of cotton breeding is to produce improved fiber quality and yield on page 1, paragraph 0005, and thus the method of claim 23 would have been obvious to one of ordinary skill in the instant art. McGowen further teaches using breeding methods at claims 6 and 7 and producing a tissue culture of a cotton variety and regenerations therefrom on page 1, paragraph 0006. Hence, the method and tissue culture and cotton plant of claims 24-27 would have been obvious to one of ordinary skill in the instant art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15 of U.S. Patent No. 9,066,484 in view of Brinker et al (U.S. Patent Application US 2012/0255050).
	McGowen teaches cotton variety 07W799B2R2 (the recurrent parental line) which was given the pre-commercial name 10R013B2R2 (page 2, paragraph 0021). McGowen claims introducing a transgene into cotton variety 10R013B2R2 at claim 13. McGowen teaches using cotton variety 10R013B2R2 to introduce a single locus converted plant using art routine methods (page 11, paragraphs 0138 and 0144).
	McGowen does not teach cotton variety 14R913B2XF or transgene event MON 88701.
	Brinker et al teaches a cotton plant comprising transgene event MON 88701 (page 10, paragraph 0080). Brinker et al teaches that one of ordinary skill in the art could combine event MON 88701 with events MON 88913 and MON 15985 (page 6, paragraph 0057).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of McGowen to introduce event MON 88701 into a cotton plant using cotton variety 10R013B2R2 (syn. 14R913B2XF) as the recurrent parent as suggested by Brinker et al and to use such a cotton variety to produce lint (instant claim 23), use to make a hybrid cotton plant (instant claims 24-25) or to produce a tissue culture therefrom (instant claims 26-27). Brinker et al motivates one of ordinary skill in the art to combine event MON 88701 with events MON 88913 and MON 15985 in a cotton plant using art standard method such as those taught by McGowen to introduce a single locus conversion comprising a transgene.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.



/David H Kruse/
Primary Examiner, Art Unit 1663